Citation Nr: 1809497	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-22 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a spine disability (to include the cervical and thoracolumbar spines).

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to an earlier effective date prior to May 5, 2014, for the grant of a 70 percent disability rating for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Fleet Reserve Association

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1981 to June 1988

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and May 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When the Veteran initially filed a claim for service connection for a shoulder disability, he did not indicate whether he was claiming his right or left shoulder.  In a December 2011 letter, the RO asked him to clarify which shoulder he was claiming and he responded that he was claiming service connection for his right shoulder; throughout the appeal he has continued to claim service connection for his right shoulder.  At his August 2016 hearing before the Board, the Veteran indicated that his claim was for both shoulders and indicated that his left shoulder was the one injured in a motor vehicle accident during service.  Accordingly, the Board has added the issue of service connection for a left shoulder disability to the cover page.

The issues entitlement to service connection for a spine disability, entitlement to service connection for a left shoulder disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative evidence of record does not demonstrate that the Veteran has a right shoulder disability which began in or is etiologically related to his active duty service.

2.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew his claims for entitlement to an earlier effective date prior to May 5, 2014, for the grant of a 70 percent disability rating for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right shoulder disability have not been met.   38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for withdrawal of the appeal for entitlement to an earlier effective date prior to May 5, 2014, for the grant of a 70 percent disability rating for PTSD have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Right Shoulder Disability

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
 
As noted previously, although the Veteran initially claimed service connection for a right shoulder disability, asserting it was injured in a motor vehicle accident during service, he testified at his hearing that it was his left shoulder that was injured during service and his service treatment records corroborate this.  The Veteran's service treatment records do not reflect that he has ever complained of, sought treatment for, or reported any difficulties with his right shoulder.  At his May 1988 separation examination, the Veteran's upper extremities were normal.  

Although there is evidence that the Veteran has a current diagnosis of right shoulder osteoarthritis, there is no evidence of an in-service injury such that an examination to determine the etiology of that disability is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Absent evidence suggesting a nexus, service connection for a right shoulder disability must be denied.  As the preponderance of the evidence is against his claim, the benefit of the doubt doctrine is inapplicable.

Earlier Effective Date for the Grant of a 70 Percent Disability Rating for PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A substantive appeal may be withdrawn by a veteran or his or her authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

At his August 2016 hearing, the Veteran withdrew the appeal for entitlement to an earlier effective date prior to May 5, 2014, for the grant of a 70 percent disability rating for PTSD.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to this issue, the Board does not have jurisdiction over this issue, and dismissal is warranted.


	(CONTINUED ON NEXT PAGE)
VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

VA's duty to notify was satisfied by letters dated October and December 2011.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records, VA treatment records, and identified private records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  As explained above, the Veteran was not afforded a VA examination in connection with his claim for a right shoulder disability because there was no evidence of record suggesting a nexus between his current disability and service.  See McLendon, 20 Vet. App. at 84. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).


ORDER

Service connection for a right shoulder disability is denied.

The appeal for entitlement to entitlement to an earlier effective date prior to May 5, 2014, for the grant of a 70 percent disability rating for PTSD is dismissed.



	(CONTINUED ON NEXT PAGE)

REMAND

Prior to adjudicating the Veteran's claims for service connection for a spine disability, service connection for a left shoulder disability, and entitlement to TDIU, a remand is required for additional development.

The Veteran claims he injured his spine and left shoulder in a motor vehicle accident during service and that he was hospitalized.  His service treatment records reflect he was involved in a motor vehicle accident on December 28, 1984, while serving overseas, and was treated at Adventist Hospital in Hong Kong.  These hospitalization records are not associated with the evidence of record and there is no indication that any attempts to obtain them have been made.  Accordingly, the AOJ must attempt to obtain these records on remand.

At a recent May 2014 VA PTSD review examination, the Veteran indicated that he had been denied Social Security Administration disability benefits.  He has claimed throughout the appeal that he is unemployable due to his spine and left shoulder disabilities (due to the in-service motor vehicle accident) and his PTSD.  On remand, these records must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The Veteran has not been afforded VA examinations to determine whether any spine disability or left shoulder disability is related to his active duty service.  Given that private and VA treatment records demonstrate abnormalities of the spine and left shoulder and given that there is the evidence of an in-service injury, the Board finds he must be afforded examinations on remand.  See McLendon, 20 Vet. App. at 84.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the following medical records:

(a) Hospitalization records from Adventist Hospital in Hong Kong relating to the Veteran's December 28, 1984, motor vehicle accident, and

(b) Records from Social Security Administration pertaining to the Veteran's claim for disability benefits.

As many requests as are necessary to the appropriate record repositories must be made until a response is received that the records do not exist or until it is determined that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  If these records are unable to be obtained, a Memorandum of Formal Finding of Unavailability must be prepared, which complies with the notice VA is required to provide to the Veteran and his representative as outlined in VA regulation.  See 38 C.F.R. § 3.159(e).  A copy of that memorandum must be associated with the Veteran's claims file, copies must be sent to the Veteran and his representative, and the Veteran and his representative must be given an adequate opportunity to respond.

2.  Following completion of step 1, afford the Veteran the appropriate VA spine examinations (cervical and thoracolumbar) to determine whether any spine disability is related to his active duty service.  The examiner must obtain from the Veteran a full history of all cervical and thoracolumbar injuries, symptoms, and treatment during and since separating from service, and must record this history in the examination report.  All appropriate diagnostic testing must be accomplished.

Following a complete review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide the following opinions:

(a) Determine whether it is at least as likely as not (50 percent probability or higher) that any cervical spine disability began in or is etiologically related to the Veteran's active duty service, to include as due a December 28, 1984, motor vehicle accident.

(b) Determine whether it is at least as likely as not (50 percent probability or higher) that any thoracolumbar spine disability began in or is etiologically related to the Veteran's active duty service, to include as due a December 28, 1984, motor vehicle accident.

A complete rationale for all opinions must be provided.  If the examiner is unable to provide any opinion without resorting to speculation, he or she must explain why this is so.

3.  Following completion of step 1, afford the Veteran the appropriate VA shoulder examination to determine whether any left shoulder disability is related to his active duty service.  The examiner must obtain from the Veteran a full history of all left shoulder injuries, symptoms, and treatment during and since separating from service and must record this in the examination report.  All appropriate diagnostic testing must be accomplished.

Following a complete review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide the following opinion: 

Determine whether it is at least as likely as not (50 percent probability or higher) that any left shoulder disability began in or is etiologically related to the Veteran's active duty service, to include as due a December 28, 1984, motor vehicle accident.

A complete rationale for this opinion must be provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she must explain why this is so.

4.  The Veteran is informed that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims and that the consequences for failure to report for any VA examination without good cause may include denial of a claim.  See 38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.



	(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


